Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment


2.	The amendments filed on 04/12/2022 have been fully considered and are made of record.
	a. Claims 1, 4-5, 14 and 16-18 have been amended.
	b. Clams 2-3 and 15 have been cancelled.

EXAMINER'S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan J. Sapan (Reg.NO. 80,190) on 04/25/2022.

The application has been amended as follows: 

Claim 1.	(Currently Amended)	A system comprising:
	an encoder magnet configured to rotate about an axis of rotation, wherein the encoder magnet is configured to produce a measurement magnetic field;
a magnetic field sensor axially displaced away from the encoder magnet, the magnetic field sensor being configured to detect the measurement magnetic field, wherein the magnetic field sensor comprises at least one magnetic field sense element, a housing enclosing the at least one magnetic field sense element, and leads electrically interconnected with the at least one magnetic field sense element, the leads extending out of the housing; and
a secondary structure; and
a shield structure configured to be coupled to the secondary structure that at least partially surrounds at least one of the encoder magnet and the magnetic field sensor, the shield structure being further configured to shield the magnetic field sensor from stray magnetic fields, wherein the shield structure comprises:
a first portion mechanically coupled to the encoder magnet via the secondary structure such that the encoder magnet and the first portion of the shield structure are commonly rotational; 
a second portion disposed away from the first portion, the second portion being detached from the first portion such that the second portion is nonrotational relative to the first portion; and
and an opening through which the leads extend; and
wherein the encoder magnet and the shield structure are mechanically coupled via a secondary structure such that the encoder magnet and the shield structure are commonly rotational.

Claim 4.	(Canceled)	.
Claim 5.	(Canceled) 

Claim 9.	(Canceled)	

Claim 11.	(Currently Amended)	The system of claim 1 wherein:

the shield structure comprises a continuous sidewall having a first edge and a second edge; and
the system further comprises external pins having first ends and second ends, the first ends being configured for attachment to the leads of the magnetic field sensor, and the second ends of the external pins being directed outside of the shield structure proximate the second edge.

Claim 14.	(Currently Amended)	A system comprising:
	an encoder magnet configured to rotate about an axis of rotation, wherein the encoder magnet is configured to produce a measurement magnetic field;
a magnetic field sensor axially displaced away from the encoder magnet, the magnetic field sensor being configured to detect the measurement magnetic field, the magnetic field sensor comprising at least one magnetic field sense element, a housing enclosing the at least one magnetic field sense element, and leads electrically interconnected with the at least one magnetic field sense element, the leads extending out of the housing;
a shield structure configured to shield the magnetic field sensor from stray magnetic fields, the shield structure including a continuous sidewall having a central region bounded by the continuous sidewall, wherein the encoder magnet and the magnetic field sensor are positioned within the central region and are at least partially surrounded by the continuous sidewall, and wherein the shield structure further comprises:
a first portion mechanically coupled to the encoder magnet via the secondary structure such that the encoder magnet and the first portion of the shield structure are commonly rotational; and
a second portion disposed away from the first portion, the second portion being detached from the first portion such that the second portion is nonrotational relative to the first portion; and
an opening through which the leads extend; and
a secondary structure, the shield structure being configured for attachment to the secondary structure;
wherein the encoder magnet and the shield structure are mechanically coupled via the secondary structure such that the encoder magnet and the shield structure are commonly rotational.

Claim 16.	(Canceled)
Claim 17.	(Canceled)	

Claim 18.	(Currently Amended)	An assembly comprising:
	an encoder magnet configured to rotate about an axis of rotation, wherein the encoder magnet is configured to produce a measurement magnetic field;
a magnetic field sensor axially displaced away from the encoder magnet, the magnetic field sensor being configured to detect the measurement magnetic field, wherein the magnetic field sensor comprises at least one magnetic field sense element, a housing enclosing the at least one magnetic field sense element, and leads electrically interconnected with the at least one magnetic field sense element, the leads extending out of the housing;
a shield structure configured to shield the magnetic field sensor from stray magnetic fields, the shield structure including a continuous sidewall having a first edge, a second edge, and a central region bounded by the continuous sidewall, wherein the encoder magnet and the magnetic field sensor are positioned within the central region and are at least partially surrounded by the continuous sidewall, wherein the shield structure comprises:
a first portion mechanically coupled to the encoder magnet via the secondary structure such that the encoder magnet and the first portion of the shield structure are commonly rotational; 
a second portion disposed away from the first portion, the second portion being detached from the first portion such that the second portion is nonrotational relative to the first portion; and
and an opening through which the leads extend; 
a cover element having a raised central area, the second edge residing closer to the cover element than the first edge, wherein the raised central area is surrounded by the continuous sidewall of the shield structure and the magnetic field sensor is configured for attachment to the raised central area; and
external pins having first ends and second ends, the first ends being configured for attachment to the leads of the magnetic field sensor, and the second ends of the external pins being directed outside of the shield structure;
wherein the encoder magnet and the shield structure are configured such that the encoder magnet and the shield structure are commonly rotational around the magnetic field sensor.

Claim 20.	(Canceled)	

Reason for Allowance

4.	Claims 1, 6-8, 10-14 and 18-19 are allowed. Examiner’s reasons for allowance are following:

a)	Applicant amended independent claims 1, 14 and 18 and overcome rejection. Applicant’s arguments filed on 04/12/2022 have been fully considered and are persuasive. Therefore, the rejection sent on Office Action on 01/14/2022 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 14 and 18: 
As to claims 1, 6-8, 10-13 the present invention is direct to a system comprising: Independent claim 1 identifies the uniquely distinct features of “wherein the magnetic field sensor comprises at least one magnetic field sense element, a housing enclosing the at least one magnetic field sense element, and leads electrically interconnected with the at least one magnetic field sense element, the leads extending out of the housing; and wherein the shield structure comprises: a first portion mechanically coupled to the encoder magnet via the secondary structure such that the encoder magnet and the first portion of the shield structure are commonly rotational; a second portion disposed away from the first portion, the second portion being detached from the first portion such that the second portion is nonrotational relative to the first portion; and an opening through which the leads extend”.
As to claims 14 the present invention is direct to a memory system comprising: Independent claim 14 identifies the uniquely distinct features of “the magnetic field sensor comprising at least one magnetic field sense element, a housing enclosing the at least one magnetic field sense element, and leads electrically interconnected with the at least one magnetic field sense element, the leads extending out of the housing; and wherein the shield structure further comprises: a first portion mechanically coupled to the encoder magnet via the secondary structure such that the encoder magnet and the first portion of the shield structure are commonly rotational; and a second portion disposed away from the first portion, the second portion being detached from the first portion such that the second portion is nonrotational relative to the first portion; and an opening through which the leads extend”.
As to claim 18-19 the present invention is direct to an assembly comprising:  Independent claim 18 identifies the uniquely distinct features of “wherein the magnetic field sensor comprises at least one magnetic field sense element, a housing enclosing the at least one magnetic field sense element, and leads electrically interconnected with the at least one magnetic field sense element, the leads extending out of the housing; wherein the shield structure comprises: a first portion mechanically coupled to the encoder magnet via the secondary structure such that the encoder magnet and the first portion of the shield structure are commonly rotational;  a second portion disposed away from the first portion, the second portion being detached from the first portion such that the second portion is nonrotational relative to the first portion; and an opening through which the leads extend”.
The closest prior art, Ausserlechner et al. (Pub NO. US 2018/0087926 A1), Ausserlechner et al. (Pub No. US 2017/0052038 A1) teaches System and Method for Encoder, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.




Conclusion

5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867